Exhibit 10.22

TeleNav, Inc.

950 DeGuigne Drive

Sunnyvale, California 94085-3900

Tel: (408) 245-3800 / Fax: (408) 245-0238

March 28, 2012

Michael W. Strambi

Re: Retention Letter

Dear Mike:

The Board of Directors of TeleNav, Inc, (“The Company” or “TeleNav”) believes
that management succession planning is important. As a result, the Board
believes that it is appropriate to plan for the retirement or departure of the
Company’s Chief Financial Officer, although the current Company employee holding
such title has not given his resignation from such position. In the spirit of
management succession planning, TeleNav is very pleased to offer you the
position of Vice President of Finance, Chief Financial Officer and Treasurer
(such roles collectively, “CFO”), reporting to HP Jin, TeleNav’s CEO, and Joseph
Zaelit, the Chairman of the Board’s Audit Committee on the following terms,
effective on the date that the Chief Financial Officer of the Company as of the
date of this letter ceases to hold such position.

Your compensation will consist of base salary and incentive compensation. Your
base salary compensation shall be Twenty Thousand and Eight Hundred Thirty-Three
Dollars and Thirty-Three Cents ($20,833.33) per month, less payroll deductions
and all required withholdings. You will have an incentive compensation target of
Fifty Percent (50%) per year based upon your base annual salary, which for the
first calendar year you serve as CFO shall be prorated from the date you become
CFO and your then current incentive compensation target will remain in effect
for the other portion of the calendar year. Incentive compensation will be based
upon the achievement of TeleNav business objectives, currently the Company’s Key
Performance Indicators and additional objectives as agreed between you, the CEO
and the Compensation Committee of the Board, thereafter revised annually, less
payroll deductions and all required withholdings. You will be paid base salary
semi-monthly and you will be eligible for the following Company benefits per our
standard plans and policies: medical insurance, dental and vision insurance, FSA
account participation, 401(k) participation with Company match, vacation, sick
leave and holidays, as well as other benefits generally available to executive
officers of the Company. Details about these benefit plans are available for
your review. You will be paid incentive compensation in accordance with the
Company’s normal incentive compensation payment processes and upon attainment of
the business objectives as determined each year.

As equity compensation, we will recommend that the Board grant you an option to
purchase 150,000 shares of the Company’s common stock (subject to normal Board
practices for the approval of such stock options). The exercise price of such
option shall be the fair market value of the stock



--------------------------------------------------------------------------------

which will be determined by reference to the closing sales price for our stock
(or the closing bid, if no sales were reported) as quoted on the Nasdaq Stock
Market on the date the option is granted. Such options will commence vesting on
the date you become CFO and shall vest at the rate of One Forty-Eighth (1/48) of
the remaining Shares per month for a period of forty-eight (48) months. The
option will be subject to the terms and conditions of the TeleNav option plan.

In addition, we will recommend that the TeleNav board of directors grant you a
Restricted Stock Unit (RSU) equivalent to 20,000 shares of TeleNav Stock, which
will vest quarterly on the date the trading window opens after the Company’s
earnings release over a period of sixteen (16) calendar quarters commencing on
the date you become CFO. We anticipate that you will enter into an irrevocable
election relating to the units to permit the payment of required taxes upon
vesting of the Units.

By executing this retention letter, you agree that the vested and unvested
options to acquire the Company’s common stock with a per share exercise price of
$11.00 of higher (the “Out of the Money Options”) that you hold on the date you
become CFO shall be cancelled without separate consideration and shall be of no
further force or effect. In the event that you have exercised any portion of the
Out of the Money Options prior to the date you become CFO, your 150,000 share
grant as set forth above shall be reduced by the number of shares you have
exercised and you shall receive a bonus equal to the difference between the fair
market value on the date of grant of the new option and the exercise price you
paid on the Out of the Money Options.

In addition to the terms of this Letter, upon execution of this Letter, you
shall enter into the Executive Employment Agreement attached as Exhibit 1.

During your employment with TeleNav after becoming CFO, you shall initially
accrue vacation at the current rate to which you are entitled immediately prior
to becoming CFO, increasing by one day per year for each year of employment on
the anniversary of your initial employment with TeleNav.

As a TeleNav employee, you will be expected to abide by Company rules and
regulations, acknowledge in writing that you have read the Company’s Employee
Handbook, and sign and comply with a Proprietary Information and Inventions
Agreement, which prohibit unauthorized use or disclosure of TeleNav proprietary
information. A copy of that Agreement is included with this letter.

As a result of the senior level nature of your role, you will be offered an
amended and restated Company standard Indemnification Agreement that reflects
your promotion and will be expected to comply with all reporting and regulatory
requirements related to the Company’s status as a publicly traded company. You
acknowledge that upon your appointment as CFO, you will become subject to
Section 16 of the Securities Exchange Act of 1924, as amended. You also
acknowledge that you will serve as the Company’s Chief Accounting Officer, as
such term is defined in the rules and regulations adopted by the Securities and
Exchange Commission.

As an exempt salaried employee, you will be expected to work hours as required
by the nature of your work assignments. During the period of your employment,
you will not, without the

 

-2-



--------------------------------------------------------------------------------

express written consent of the Company, engage in any other employment or
business activity, including, without limitation, consulting of any kind, which
may interfere with your work for the company. Notwithstanding anything to the
contrary, employee may perform services for friends, family, etc. on a limited
basis outside of work hours. Employee warrants that such activities will be
minor in nature and will not interfere with or compromise employee’s duties of
good faith, loyalty or fair dealing.

You may terminate your employment with TeleNav at any time for any reason by
notifying the Company. Likewise, TeleNav may terminate your employment at any
time for any reason, with or without cause or advance notice. TeleNav also
retains the sole discretion to make all other decisions regarding your
employment (e.g., transfers, demotions, job assignments, compensation and the
like) with or without cause. Your “at will” relationship with the Company cannot
be changed except in writing signed by the Company CEO.

In the event that the Chief Financial Officer as of the date of this retention
letter remains in such role as of the one year anniversary of this letter, you
and TeleNav agree to renegotiate this retention letter to your and TeleNav’s
satisfaction. If you have not become CFO by the earlier to occur of the
termination of the existing Chief Financial Officer’s employment or the one year
anniversary of the date of this retention letter, this retention letter will be
of no further force or effect.

If you wish to accept the retention proposal from the Company under the terms
described above, please sign and date this letter, and return it to the Company
by the close of business, Friday March 30, 2012.

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

By:  

/s/ HP Jin

   

/s/ Douglas S. Miller

  HP Jin     Douglas S. Miller   CEO     CFO   TeleNav, Inc.     TeleNav, Inc.

Accepted:  

/s/ Michael W. Strambi

      Date:   March 28, 2012   Michael W. Strambi        

 

-3-